           Case 3:19-cv-06105-RSM-TLF Document 27 Filed 09/02/20 Page 1 of 5



1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    DEANNA WILSON,
                                                         Case No. C19-6105 RSM-TLF
7                            Plaintiff,
            v.                                           PRETRIAL SCHEDULING ORDER
8
     CLALLAM COUNTY,
9
                             Defendants.
10

11          This matter is before the Court on the parties’ joint status report. Dkt. 22. Having

12   considered the parties’ report, the Court sets the following deadlines:

13                                 Event                                       Date

14      Deadline to Join Additional Parties                            September 11, 2020

15      Deadline to Amend Pleadings                                      October 2, 2020

16      Disclosure of Opening Expert Witnesses’ Reports                 February 13, 2021

17      Disclosure of Rebuttal Expert Witnesses’ Reports                 March 15, 2021

18      All motions related to discovery must be noted on the              Noting date:
        motion calendar no later than the Friday before discovery
19      closes pursuant to LCR 7(d) and LCR 37(a)(2)                      April 9, 2021
        Discovery completed by                                            April 14, 2021
20
        Last Date to File and Serve Dispositive Motions                   May 14, 2021
21

22

23

24

25

26   PRETRIAL SCHEDULING ORDER - 1
            Case 3:19-cv-06105-RSM-TLF Document 27 Filed 09/02/20 Page 2 of 5



1           This order sets firm dates that can be changed only by order of the Court, not by

2    agreement of counsel or parties. The Court will alter these dates only upon good cause

3    shown; failure to complete discovery within the time allowed is not recognized as good

4    cause. If any of the dates identified in this Order or the Local Civil Rules fall on a

5    weekend or federal holiday, the act or event shall be performed on the next business

6    day.

7           Trial Date

8           A trial date will be set by the Honorable Chief District Judge Ricardo S. Martinez,

9    if the case has not been resolved by the dispositive motion deadline.

10          Dispositive Motions

11          Any dispositive motion shall be filed and served on or before May 14, 2021.

12   Pursuant to LCR 7(b), any argument being offered in support of a motion shall be

13   submitted as part of the motion itself and not in a separate document. The motion shall

14   include in its caption (immediately below the title of the motion) a designation of the date

15   the motion is to be noted for consideration upon the Court’s motion calendar.

16   Dispositive motions shall be noted for consideration on a date no earlier than the fourth

17   Friday following filing and service of the motion. LCR 7(d)(3).

18          All briefs and affidavits in opposition to any motion shall be filed and served

19   pursuant to the requirements of Rule 7 of the Federal Rule of Civil Procedure and LCR

20   7. The party making a motion may file and serve a reply to the opposing party’s brief

21   and affidavits. Any reply brief shall also be filed and served pursuant to the

22   requirements of Rule 7 of the Federal Rules of Civil Procedure and LCR 7.

23

24

25

26   PRETRIAL SCHEDULING ORDER - 2
              Case 3:19-cv-06105-RSM-TLF Document 27 Filed 09/02/20 Page 3 of 5



1             Privacy Policy

2             Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact

3    the following information from documents and exhibits before they are filed with the

4    court:

5                •   Dates of Birth: redact to the year of birth

6                •   Names of Minors: redact to initials

7                •   Social Security Numbers and Taxpayers Identification Number: redact in

8                    their entirety

9                •   Financial Accounting Information: redact to the last four digits

10               •   Passport Numbers and Driver License Numbers: redact in their entireties
11             All documents filed in the above-captioned matter must comply with Federal
12   Rule of Civil Procedure 5.2 and LCR 5.2.
13            Alterations to Electronic Filing Procedures
14            As of June 1, 2004, counsel shall be required to electronically file all documents
15   with the court. Pro se litigants may file either electronically or in paper form.
16   Information and procedures or electronic filing can be found on the Western District of
17   Washington’s website at https://www.wawd.uscourts.gov.
18            The following alterations to the Electronic Filing Procedures apply in all cases
19   pending before Judge Martinez:
20      •     Section III, Paragraph F: When the aggregate submittal to the Court (i.e., the
21            motion, any declarations and exhibits, the proposed order, and the certification of
22            service) exceeds 50 pages in length, a paper copy of the document (3-hole
23            punched, with dividers, banded or clipped as needed. No binders.) must be
24

25

26   PRETRIAL SCHEDULING ORDER - 3
            Case 3:19-cv-06105-RSM-TLF Document 27 Filed 09/02/20 Page 4 of 5



1           delivered to the Clerk’s Office by 10:30 a.m. the day after filing. The chambers

2           copy must be clearly marked with the words “Courtesy Copy of Electronic Filing

3           for Chambers.” Counsel and pro se parties should familiarize themselves with

4           temporary directions regarding Courtesy Copies during the COVID-19 outbreak.

5           See https://www.wawd.uscourts.gov/judges/martinez-chambers.

6       •   Section III, Paragraph L: Unless the proposed order is stipulated, agreed, or

7           otherwise uncontested, the parties need not email a copy of the order to the

8           judge’s orders email address.

9           Cooperation and Settlement

10          As required by LCR 37(a), all discovery matters are to be resolved by agreement

11   if possible. Counsel are further directed to cooperate in preparing the final pretrial order

12   in the format required by LCR 16.1, except as ordered below.

13          A settlement conference conducted between the close of discovery and the filing

14   of dispositive motions requires a face-to-face meeting or telephone conference between

15   persons with authority to settle the case. The settlement conference does not have to

16   involve a third-party neutral.

17          Should this case settle, counsel shall notify Judicial Law Clerk Miguel Mendez-

18   Pintado at Miguel_Mendez-Pintado@wawd.uscourts.gov or (253) 882-3894 as soon as

19   possible. Pursuant to LCR 11(b), an attorney who fails to give the Deputy Clerk prompt

20   notice of settlement may be subject to such discipline as the Court deems appropriate.

21          Proof of Service and Sanctions

22          All motions, pretrial statements and other filings shall be accompanied by proof

23   that such documents have been served upon counsel for the opposing party or upon

24

25

26   PRETRIAL SCHEDULING ORDER - 4
           Case 3:19-cv-06105-RSM-TLF Document 27 Filed 09/02/20 Page 5 of 5



1    any party acting pro se. The proof of service shall show the day and manner of service

2    and may be by written acknowledgement of service, by certificate of a member of the

3    bar of this Court, by affidavit of the person who served the papers, or by any other proof

4    satisfactory to the Court. Failure to comply with the provisions of the Order can result in

5    dismissal/default judgment or other appropriate sanction.

6           The Clerk of Court is directed to send a copy of this Order to counsel for the

7    parties.

8

9           Dated this 2nd day of September, 2020.

10

11

12                                                    A
                                                      Theresa L. Fricke
13                                                    United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24

25

26   PRETRIAL SCHEDULING ORDER - 5
